Citation Nr: 1436313	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory condition, claimed as chronic obstructive pulmonary disease (COPD), to include as due to environmental hazards in service.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from May 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had also appealed a denial of service connection for posttraumatic stress disorder (PTSD).  An April 2011 rating decision granted service connection for PTSD.  Therefore, that issue is no longer before the Board.  In December 2013, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, a 30-day abeyance period was granted for the submission of additional evidence.  Additional evidence was subsequently received with a waiver of RO initial consideration.  

Service connection for low back and respiratory disorders was denied by previous unappealed rating decisions.  The question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the matters on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d 1366.  The Board has characterized the claims accordingly.

The claims of service connection for a low back disability and COPD (on de novo review), are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 1981 rating decision denied the Veteran service connection for a low back disability (spina bifida S-1 segment and fracture of 2nd lumbar vertebra), based essentially on findings that such disability pre-existed his active military service, and was not aggravated therein.

2.  Evidence received since the February 1981 rating decision includes competent evidence that relates the Veteran's current back disability to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed January 2006 rating decision denied the Veteran service connection for a respiratory disorder based essentially on a finding that such disability was not shown to be related to service.

4.  Evidence received since the January 2006 rating decision includes competent evidence that relates the Veteran's current respiratory disorder, COPD, to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a respiratory disorder; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received, and the claim of service connection for a respiratory disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants in full that portion of the claim that is being addressed, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of determining whether new and material evidence has been received, new evidence received is presumed to be credible.  Fortuck v, Principi, 17 Vet. App. 173, 179 (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has endorsed a low threshold standard for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

A February 1981 rating decision denied the Veteran service connection for a low back disability (spina bifida S-1 segment and fracture of left inferior articulating process of 2nd lumbar vertebra), based essentially on findings that such disability pre-existed his service, and was not aggravated therein.  He did not appeal the decision (or submit new and material evidence in the year following), and it became final.  38 U.S.C.A. § 7105. 

Similarly, a January 2006 rating decision denied the Veteran service connection for a respiratory condition based on a finding that such disability was not shown to be related to service.  He did not appeal the decision (or submit new and material evidence in the year following), and it also became final.  38 U.S.C.A. § 7105.

The evidence received subsequent to these unappealed rating decisions includes a February 2014 opinion from J. C. Flynn, Jr., M.D., from the Spine and Scoliosis Center, that "it's at least as likely as not likely that [the Veteran's] activities while in the military service driving dump trucks over rough terrain is a major contributor and likely the cause of his multilevel severe degenerative disc disease."  

The evidence received also includes a March 2014 statement from T. J. Montaldo, M.D., of West Volusia Medical Associates, P.A., indicating that the Veteran's "COPD is at least as likely as not to be related to his exposure during his military service."  Statements from the Veteran and his hearing testimony also advance an alternate theory of entitlement.  He claims he was exposed to environmental hazards working at a rock quarry and paving roads with asphalt during service in Vietnam.  He has recalled that high heat and humidity kept asphalt fumes down and exposed him to the fumes throughout the day.  

As the claims were last finally denied based on findings that the Veteran's current back disability pre-existed, and was not aggravated by, his service and that his respiratory disability was unrelated to service, for evidence to be new and material, it must relate to these unestablished facts (i.e. it must tend to show either that a back disability did not pre-exist service or that such disability was aggravated in or by service and that a respiratory disability is related to his service.  See Shade, 24 Vet. App. at 118.)  As the evidence received since the February 1981 rating decision denying service connection for a back disorder and January 2006 claim denying service connection for a respiratory disorder includes opinions by the Veteran's private treating physicians relating each disability to service, the new evidence relates to the unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Consequently, and particularly in light of the "low threshold" standard for reopening under Shade, the Board finds that new and material evidence has been received, and that the claims of service connection for low back and respiratory disorders must be reopened.

De novo review of the claims is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disorder is granted.

The appeal to reopen a claim of service connection for a respiratory disorder (claimed as COPD), is granted. 


REMAND

The Veteran's service treatment records (STRs) show that a pre-service back injury was noted on November 1965 induction examination.  A November 1965 consultation report notes the Veteran developed low back ache secondary to unaccustomed physical exertion.  The STRs include a November 1965 statement by a chiropractor indicating that the Veteran was found to have a fracture of the left inferior articulating process of the 2nd L vertebra and para spinal muscle spasm at that level on September 1965 (prior to enlistment) X-ray.  A September 1966 lumbar spine X-ray found spina bifida at S-1.  Subsequent STRs show frequent treatment for complaints of recurrent low back pain.

As noted above, a February 2014 opinion from Dr. Flynn attributes the Veteran's "multilevel severe degenerative disc disease" to his "activities while in the military service driving dump trucks over rough terrain."  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A preexisting injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-1097 (Fed. Cir. 2004).

A congenital or developmental abnormality is not of itself a disease or injury within the meaning of applicable legislation [i.e., not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted for disability due to aggravation of a congenital abnormality by superimposed disease or injury in service.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  A congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

Regarding service connection for a respiratory disorder, the Veteran's STRs show he received treatment for recurrent cold symptoms.  A March 1968 STR notes that he had had a cold constantly for the past 3 months and coughed up yellow mucus.  The examiner noted that the Veteran smoked 1 pack of cigarettes per day, he should not be given antibiotics and should stop smoking.  Notably, a September 2010 VA examination report (in connection with an unrelated claim) shows that the Veteran had a history of smoking 3 packs per day for 50 years and was down to smoking 1/2 pack per day.  
A March 2014 opinion by Dr. Montaldo relates the veteran's COPD to his "exposure" during military service.  

The Veteran has claimed exposure to environmental hazards working at a rock quarry and with asphalt during road paving in service.  He has not been afforded a VA examination to determine whether there is a nexus between his current back disability and his recurrent back complaints in service and/or between his COPD and his respiratory complaints or environmental exposures in service.  The low threshold standard as to when such examination is necessary is met, and examinations to secure medical opinions in these matters are necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran and his wife have testified that he has experienced low back pain and respiratory complaints since his discharge from service and he began receiving treatment for his complaints shortly after being discharged from service.  Records of early postservice treatment may contain pertinent (perhaps critical) evidence; development for such records on remand is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for back and respiratory complaints since separation from service, and to provide the releases needed for VA to secure any private records of such evaluations/treatment.  The RO should obtain for the record complete clinical records (any not already in the record) from all providers identified.  If any private provider does not respond to an AOJ request for records, the Veteran and his attorney should be so advised, and reminded that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his current low back disability.  Based on a review of the record (and noting that the Veteran had a back injury prior to enlistment and sought treatment for back complaints during service), the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) any/each chronic low back disability found. 

(b)  As to each current back disability entity diagnosed please indicate whether such is a disease or residual pathology from an injury or is a defect, i.e., in the nature of a congenital or developmental abnormality.  Please indicate (based on the factual evidence of record, and citing to supporting clinical data) when each diagnosed back disability entity was first manifested. 

(c)  As to each diagnosed entity, please opine whether it at least as likely as not (a 50 percent or better probability) that such was incurred in, or aggravated by (increased in severity beyond natural progression during) the Veteran's active service. 

(d)  If a congenital back abnormality is diagnosed, please indicate whether acquired pathology was superimposed on such during service.  If so, please identify the pathology. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The explanation must include comment on the treatment for back complaints in service; the Veteran's reports of continuous/recurring symptoms since service; and the February 2014 opinion by Dr. Flynn (expressing, with rationale provided, agreement or disagreement with that opinion).

3.  The AOJ should also arrange for a respiratory diseases examination of the Veteran.  The examiner must review the Veteran's record.  Any indicated studies should be completed.  Based on review of the record and examination of the Veteran the examiner should provide an opinion indicating whether it is at least as likely as not (a 50 % or better probability) that the Veteran's respiratory disorder/COPD is related to his active service (and specifically his respiratory complaints or exposures to environmental hazards therein.)  The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should then review the record and readjudicate (de novo) the Veteran's claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


